Case 2:20-cv-07385-DSF-AS Document 39 Filed 10/09/20 Page 1 of 2 Page ID #:2268




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     LISANDRO LEMUS,                     CV 20-7385 DSF (ASx)
         Plaintiff,
                                         Order DENYING Motion to
                     v.                  Remand (Dkt. No. 13)

     SGL TECHNIC LLC,
          Defendant.



       Defendant SGL Technic LLC removed this case on the basis of
    diversity jurisdiction. Plaintiff Lisandro Lemus moves for remand.
    The Court deems this matter appropriate for decision without oral
    argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing set for
    October 19, 2020 is removed from the Court’s calendar.

       Plaintiff argues that the case was removed outside of the 30-day
    removal window and should be remanded on that basis. There is no
    dispute that the face of the complaint did not indicate that the amount
    in controversy exceeds $75,000. Defendant claims that it did not
    receive “a copy of an amended pleading, motion, order or other paper
    from which it may first be ascertained that the case is one which is or
    has become removable” until its receipt of Plaintiff’s responses to
    Defendant’s requests for admission on August 12 and, therefore, its
    removal was timely.

       Plaintiff points to two reasons that Defendant was obligated to
    remove earlier: that Defendant was in possession of sufficient
    information much earlier to determine the amount in controversy
    exceeds $75,000 and that Defendant made two settlement demands in
    excess of $75,000. The first argument fails because a defendant is not
Case 2:20-cv-07385-DSF-AS Document 39 Filed 10/09/20 Page 2 of 2 Page ID #:2269




    obligated to gather information beyond that revealed by the plaintiff
    and is not obligated to rely on speculation to remove a case. Harris v.
    Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005) (“We now
    conclude that notice of removability under § 1446(b) is determined
    through examination of the four corners of the applicable pleadings, not
    through subjective knowledge or a duty to make further inquiry.”). The
    second argument fails because settlement demands made by a
    defendant are not a paper received by a defendant as specified in 28
    U.S.C. § 1446(b).

       Plaintiff also argues that Defendant, an LLC, should nonetheless be
    considered a California corporation because it had previously been a
    California corporation prior to being converted to an LLC. California
    Corporations Code § 17710.09 provides that a corporation converted to
    an LLC “is for all purposes . . . the same entity that existed before the
    conversion and the conversion shall not be deemed a transfer of
    property.” But § 17710.09 does not change federal jurisdiction rules –
    Defendant is now an LLC and an LLC has the citizenship of its
    members for the purposes of federal diversity jurisdiction.

       The motion to remand is DENIED.

       IT IS SO ORDERED.



     Date: October 9, 2020                  ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                        2
